PER CURIAM.
Garvin appeals the revocation of his probation and his sentence to twenty-five years imprisonment. Because the record reveals grounds sufficient to justify revocation, that portion of the order is affirmed. Watkins v. State, 368 So.2d 363 (Fla.2d DCA 1979). However, we remand the cause to the trial court with directions to impose a sentence reflecting credit for the time served on the original sentence. Ferguson v. State, 372 So.2d 209 (Fla.3d DCA 1979). Appellant need not be present for this purpose.
SCHEB, C. J., and GRIMES and SCHOONOVER, JJ., concur.